



Exhibit 10.1






SEVENTH AMENDMENT TO THE
SCI 401(k) RETIREMENT SAVINGS PLAN
WHEREAS, Service Corporation International (the “Employer”) adopted a
restatement of the SCI 401(k) Retirement Savings Plan (the “Plan”) effective as
of January 1, 2016, which has subsequently been amended; and
WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and
WHEREAS, the Employer previously maintained multiple prior human resources
information systems (“Prior HRIS”) solely for the purpose of determining years
of vesting service for certain participants who were hired on or after July 1,
2019 but had worked for the Employer (or an entity acquired by an Employer) at
some point prior to January 1, 2014 (“Affected Participants”); and
WHEREAS, the use of the Prior HRIS is time consuming and costly, and the
Employer believes the discontinuation of determining certain employer matching
contributions by reference to the Prior HRIS is in the best interests of the
Plan; and
WHEREAS, the Employer desires to amend the Plan to exclude vesting service for
periods prior to January 1, 2014 for purposes of calculating the employer
matching contributions of Affected Participants;
NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective as of July 1, 2019:
1.
Section 3.3(a) of the Plan is amended to read as follows (bold/underline showing
additions):

“(a)    Contribution Formula. Except as otherwise provided in this Section, the
Employer must make a Non-Safe Harbor Matching Contribution equal to the amount
determined by the following formula based on a Benefiting Participant's Years of
Vesting Service: (1) with respect to Benefiting Participants who have completed
from 0 to 5 Years of Vesting Service, 75% of Elective Deferrals for the
Allocation Period, not to exceed 6% of Compensation for the Allocation Period;
(2) with respect to Benefiting Participants who have completed from 6 to 10
Years of Vesting Service, 100% of Elective Deferrals for the Allocation Period,
not to exceed 6% of Compensation for the Allocation Period; and (3) with respect
to Benefiting Participants who have completed from 11 or more Years of Vesting
Service, 125% of Elective Deferrals for the Allocation Period, not to exceed 6%
of Compensation for the Allocation Period. For purposes of the foregoing
contribution formulas, and notwithstanding anything to the contrary herein, for
a Benefiting Participant who has a termination date with the Employer (or any of
its affiliates) prior to January 1, 2014 and hire date on or after July 1, 2019,
(i) “Years of Vesting Service” shall include only his or her “Years of Vesting
Service” accrued for periods on or after July 1, 2019, and (ii) any “Years of
Vesting Service” for periods prior to January 1, 2014 shall be disregarded when
determining the percentage utilized when calculating the Non-Safe Harbor
Matching Contribution.”
2.
In all other respects, the terms of this Plan are hereby ratified and confirmed.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employer has caused this Seventh Amendment to be
executed in duplicate counterparts, each of which shall be considered as an
original, as of the date indicated below.
SERVICE CORPORATION INTERNATIONAL




By: /s/ GREGORY T. SANGALIS


Title: SVP General Counsel/Secretary


Date: April 16, 2019





